DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2022 has been entered.
Claims 21-32 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21, 23-25 and 27-28 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over USPGP# 20130334278 of Kerr et al. (henceforth Kerr) in view of USPGP# 20090206131 of Weisenburgh, II et al. (henceforth Weisenburgh).
Regarding claim 21, Kerr teaches a surgical instrument (Kerr: 100), comprising: 
an elongate shaft (Kerr: 104, 110) defining a longitudinal shaft axis (Kerr: central axis of 104); 
an end effector (Kerr: 102) extending from said elongate shaft, wherein said end effector comprises: 
a first jaw (Kerr: 196, 198); and 
a second jaw (Kerr: 120) movable relative to the first jaw between an open position and a closed position (Kerr: para 0048-0050); and 
a firing member (Kerr: 172, 178) movable relative to said end effector during a firing stroke in response to a firing motion transmitted thereto (Kerr: para 0048-0050), wherein said firing member comprises: 
a distal head portion (Kerr: 178), comprising: 
a body portion (Kerr: see annotated fig. 7) comprising a lateral body thickness (Kerr: thickness of the body portion as annotated in fig. 7); 
a first cam member (Kerr: 184, 186) extending laterally from said body portion (Kerr: see fig. 7) and configured to engage said first jaw during said firing stroke (Kerr: para 0048-0050); and 
a second cam member (Kerr: 180) extending laterally from said body portion (Kerr: see fig. 7) and configured to engage said second jaw during said firing stroke (Kerr: para 0048-0050); and 
a proximal laminate portion (Kerr: 172) attached to said body portion of said distal head portion (Kerr: see fig. 7),
Kerr is silent on wherein said proximal laminate portion comprises: a central layer; a first pair of outer layers positioned on a first side of said central layer; and a second pair of outer layers positioned on a second side of said central layer opposite said first side, wherein each layer in said first pair of outer layers and said second pair of outer layers comprises a first lateral thickness, wherein said central layer comprises a second lateral thickness that is greater than said first lateral thickness, and wherein said second lateral thickness is less than said lateral body thickness of said body portion.
Weisenburgh teaches a similar surgical instrument (Weisenburgh: 10) comprising: a firing member (Weisenburgh: 212) wherein said firing member comprises a distal head portion (Weisenburgh: see annotated fig. 32), said distal head portion comprising: a body portion (Weisenburgh: see annotated fig. 32) comprising a lateral body thickness (Weisenburgh: thickness of the body portion as annotated in fig. 32);  a proximal laminate portion (Weisenburgh: part of 266 as annotated in fig. 32, para 0186)  wherein said proximal laminate portion comprises: a central layer (Weisenburgh: see annotated fig. 31); a first pair of outer layers (Weisenburgh: see annotated fig. 31) positioned on a first side of said central layer (Weisenburgh: see annotated fig. 31); and a second pair of outer layers (Weisenburgh: see annotated fig. 31) positioned on a second side of said central layer opposite said first side (Weisenburgh: see annotated fig. 31), wherein each layer in said first pair of outer layers and said second pair of outer layers comprises a first lateral thickness (Weisenburgh: thickness of each sheet/plate 266), wherein said central layer comprises a second lateral thickness (Weisenburgh: see annotated fig. 31, combined thickness of the two central layers sheets/plates) that is greater than said first lateral thickness (Weisenburgh: see annotated fig. 31, central layer is interpreted to have two layers and therefore will have twice the thickness of each of the individual layers), and wherein said second lateral thickness is less than said lateral body thickness of the body portion (Weisenburgh: central layer has a thickness of two sheets/plates whereas the body portion has a thickness of six sheets/plates as shown in annotated fig. 32).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the proximal laminate portion of the firing member as described above and as taught by Weisenburgh in order to allow different size staple cartridges to be used with the surgical instrument while also allowing the surgical instrument to articulate (Weisenburgh: para 0009). 
The combination of Kerr and Weisenburgh, as shown above, is silent on wherein said central layer is a unitary, one-piece structure.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the central layer a unitary, one-piece structure, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

    PNG
    media_image1.png
    519
    665
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    648
    1010
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    695
    757
    media_image3.png
    Greyscale

Regarding claim 23, as shown in claim 21, the combination of Kerr and Weisenburgh teaches wherein said distal head portion comprises a cutting member (Kerr: 182).

Regarding claim 24, as shown in claim 21, the combination of Kerr and Weisenburgh does not explicitly teach wherein the distal head portion is a unitary, one-piece structure.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the distal head portion as a unitary, one-piece structure, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

Regarding claim 25, Kerr teaches a surgical instrument (Kerr: 100), comprising: 
an elongate shaft (Kerr: 104, 110) defining a longitudinal shaft axis (Kerr: central axis of 104); 
an end effector (Kerr: 102) extending from said elongate shaft, wherein said end effector comprises: 
a first jaw (Kerr: 196, 198); and 
a second jaw (Kerr: 120) movable relative to the first jaw between an open position and a closed position (Kerr: para 0048-0050); and 
a firing member (Kerr: 172, 178) movable relative to said end effector during a firing stroke in response to a firing motion transmitted thereto (Kerr: para 0048-0050), wherein said firing member comprises: 
a distal head portion (Kerr: 178), comprising: 
a body portion (Kerr: see annotated fig. 7) comprising a lateral body thickness (Kerr: thickness of the body portion as annotated in fig. 7); 
a first cam member (Kerr: 184, 186) extending laterally from said body portion (Kerr: see fig. 7) and configured to engage said first jaw during said firing stroke (Kerr: para 0048-0050); and 
a second cam member (Kerr: 180) extending laterally from said body portion (Kerr: see fig. 7) and configured to engage said second jaw during said firing stroke (Kerr: para 0048-0050); and 
a proximal laminate portion (Kerr: 172) attached to said body portion of said distal head portion (Kerr: see fig. 7), 
Kerr is silent on wherein said proximal laminate portion comprises: a plurality of outer layers, wherein each outer layer comprises a first lateral thickness; and a central layer comprising a second lateral thickness, wherein said central layer is positioned intermediate said plurality of outer layers, wherein said second lateral thickness is greater than said first lateral thickness, and wherein said second lateral thickness is less than said lateral body thickness of said body portion.
However, Weisenburgh teaches a similar surgical instrument (Weisenburgh: 10) comprising a firing member (Weisenburgh: 212) wherein said firing member comprises a distal head portion (Weisenburgh: see annotated fig. 32), said distal head portion comprising: a body portion (Weisenburgh: see annotated fig. 32) comprising a lateral body thickness (Weisenburgh: thickness of the body portion as annotated in fig. 32);  a proximal laminate portion (Weisenburgh: part of 266 as annotated in fig. 32, para 0186);  wherein said proximal laminate portion comprises: a plurality of outer layers (Weisenburgh: see annotated fig. 31), wherein each outer layer comprises a first lateral thickness (Weisenburgh: see annotated fig. 31, thickness of each of the sheets/plates); and a central layer (Weisenburgh: see annotated fig. 31) comprising a second lateral thickness (Weisenburgh: see annotated fig. 31, combined thickness of the two central layers sheets/plates), wherein said central layer is positioned intermediate said plurality of outer layers (Weisenburgh: see annotated fig. 31), wherein said second lateral thickness is greater than said first lateral thickness (Weisenburgh: see annotated fig. 31, central layer is interpreted to have two layers and therefore will have twice the thickness of each of the individual layers), and wherein said second lateral thickness is less than said lateral body thickness of said body portion (Weisenburgh: see annotated fig. 31, central layer is interpreted to have two layers and therefore will have twice the thickness of each of the individual layers).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the proximal laminate portion of the firing member as described above and as taught by Weisenburgh in order to allow different size staple cartridges to be used with the surgical instrument while also allowing the surgical instrument to articulate (Weisenburgh: para 0009). 
The combination of Kerr and Weisenburgh, as shown above, is silent on wherein said central layer is a unitary, one-piece structure.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the central layer a unitary, one-piece structure, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

Regarding claim 27, as shown in claim 25, the combination of Kerr and Weisenburgh teaches wherein said distal head portion comprises a cutting member (Kerr: 182).
Regarding claim 28, as shown in claim 25, the combination of Kerr and Weisenburgh does not explicitly teach wherein the distal head portion is a unitary, one-piece structure.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the distal head portion as a unitary, one-piece structure, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

Claims 22, 26 and 29-30 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kerr in view of Weisenburgh and in further view of USPGP# 20080308605 of Scirica (henceforth Scirica).
Regarding claim 22, as shown in claim 21, the combination of Kerr and Weisenburgh is silent on wherein said proximal laminate portion is welded to said body portion of said distal head portion.
However, Scirica teaches a similar surgical instrument (Scirica: instrument in fig. 1) comprising a firing member (Scirica: 802, 800’) comprising a distal head portion (Scirica: 800’, fig. 27a-d), wherein said distal head portion comprises a body portion (Scirica: 806’) and a lamination portion (Scirica: 802, see fig. 26) wherein said proximal laminate portion is welded to said body portion of said distal head portion (Scirica: para 0092).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of fastening the proximal laminate portion to the body portion of the combination of Kerr and Weisenburgh, by using welding as taught by Scirica in order to provide reliable and positive securement of the proximal laminate portion to the body portion thus reducing the chance of failure at the connection between the proximal laminate portion and body portion. 

Regarding claim 26, as shown in claim 25, the combination of Kerr and Weisenburgh is silent on wherein said proximal laminate portion is welded to said body portion of said distal head portion.
However, Scirica teaches a similar surgical instrument (Scirica: instrument in fig. 1) comprising a firing member (Scirica: 802, 800’) comprising a distal head portion (Scirica: 800’, fig. 27a-d), wherein said distal head portion comprises a body portion (Scirica: 806’) and a lamination portion (Scirica: 802, see fig. 26) wherein said proximal laminate portion is welded to said body portion of said distal head portion (Scirica: para 0092).

Regarding claim 29, Kerr teaches a firing member (Kerr: 172, 178) for use with a surgical instrument (Kerr: 100) comprising an elongate shaft (Kerr: 104, 110) and an end effector (Kerr: 102) extending from the elongate shaft, wherein the elongate shaft defines a longitudinal shaft axis (Kerr: central axis of 104), wherein the end effector comprises a first jaw (Kerr: 196, 198) and a second jaw (Kerr: 120) movable relative to the first jaw between an open position and a closed position (Kerr: para 0048-0050), wherein the firing member is movable relative to the end effector during a firing stroke in response to a firing motion transmitted thereto (Kerr: para 0048-0050), and wherein said firing member comprises: 
a distal head portion (Kerr: 178), comprising: 
a knife portion (Kerr: 182); 
a body portion (Kerr: see annotated fig. 7) comprising a lateral body thickness (Kerr: thickness of the body portion as annotated in fig. 7); 
a first cam member (Kerr: 184, 186) extending laterally from said body portion (Kerr: see fig. 7) and configured to engage the first jaw during the firing stroke (Kerr: para 0048-0050); and 
a second cam member extending laterally from said body portion (Kerr: see fig. 7) and configured to engage the second jaw during the firing stroke (Kerr: para 0048-0050); and 
a proximal laminate portion (Kerr: 172) that is attached to said body portion of said distal head portion (Kerr: see fig. 7). 
Kerr is silent on wherein said proximal laminate portion comprises: a central layer; a first pair of outer layers positioned on a first side of said central layer; and a second pair of outer layers positioned on a second side of said central layer opposite said first side, wherein each layer in said first pair of outer layers and said second pair of outer layers comprises a first lateral thickness, wherein said central layer comprises a second lateral thickness that is greater than said first lateral thickness, and wherein said second lateral thickness is less than said lateral body thickness of said body portion.
However, Weisenburgh teaches a similar surgical instrument (Weisenburgh: 10) comprising a firing member (Weisenburgh: 212) wherein said firing member comprises a distal head portion (Weisenburgh: see annotated fig. 32), said distal head portion comprising: a body portion (Weisenburgh: see annotated fig. 32) comprising a lateral body thickness (Weisenburgh: thickness of the body portion as annotated in fig. 32);  a proximal laminate portion (Weisenburgh: part of 266 as annotated in fig. 32, para 0186)  wherein said proximal laminate portion comprises: a central layer (Weisenburgh: see annotated fig. 31); a first pair of outer layers (Weisenburgh: see annotated fig. 31) positioned on a first side of said central layer (Weisenburgh: see annotated fig. 31); and a second pair of outer layers (Weisenburgh: see annotated fig. 31) positioned on a second side of said central layer opposite said first side (Weisenburgh: see annotated fig. 31), wherein each layer in said first pair of outer layers and said second pair of outer layers comprises a first lateral thickness (Weisenburgh: thickness of each sheet/plate 266), wherein said central layer comprises a second lateral thickness (Weisenburgh: see annotated fig. 31, combined thickness of the two central layers sheets/plates) that is greater than said first lateral thickness (Weisenburgh: see annotated fig. 31, central layer is interpreted to have two layers and therefore will have twice the thickness of each of the individual layers), and wherein said second lateral thickness is less than said lateral body thickness of the body portion (Weisenburgh: see annotated fig. 31, central layer is interpreted to have two layers and therefore will have twice the thickness of each of the individual layers).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the proximal laminate portion of the firing member as described above and as taught by Weisenburgh in order to allow different size staple cartridges to be used with the surgical instrument while also allowing the surgical instrument to articulate (Weisenburgh: para 0009). 
The combination of Kerr and Weisenburgh, as shown above, is silent on wherein said central layer is a single layer.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the central layer a single layer, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
The combination of Kerr and Weisenburgh is silent on wherein said proximal laminate portion is welded to said body portion of said distal head portion.
However, Scirica teaches a similar firing member (Scirica: 802, 800’) for a similar surgical instrument (Scirica: instrument in fig. 1); wherein said firing member (Scirica: 802, 800’) comprises a distal head portion (Scirica: 800’, fig. 27a-d), wherein said distal head portion comprises a body portion (Scirica: 806’) and a lamination portion (Scirica: 802, see fig. 26) wherein said proximal laminate portion is welded to said body portion of said distal head portion (Scirica: para 0092).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of fastening the proximal laminate portion to the body portion of the combination of Kerr and Weisenburgh, by using welding as taught by Scirica in order to provide reliable and positive securement of the proximal laminate portion to the body portion thus reducing the chance of failure at the connection between the proximal laminate portion and body portion. 

Regarding claim 30, as shown in claim 29, the combination of Kerr and Weisenburgh does not explicitly teach wherein said distal head portion is a unitary, one-piece structure.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the distal head portion as a unitary, one-piece structure, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr in view of Weisenburgh and in further view of USPGP# 20070084897 of Shelton, IV et al. (henceforth Shelton).

Regarding claim 31 and 32, as shown in claim 21 or 25, the combination of Kerr and Weisenburgh teaches an articulation joint (Kerr: 110), wherein said end effector is rotatable relative to said elongate shaft about said articulation joint (Kerr: para 0042), wherein said proximal laminate portion of said firing member extends through said articulation joint (Kerr: para 0048) and said movable support link assembly, and wherein said movable support link assembly is configured to provide lateral support to said proximal laminate portion of said firing member as said end effector rotates about said articulation joint.
The combination of Kerr and Weisenburgh does not explicitly teach a movable support link assembly and wherein said proximal laminate portion of said firing member extends through said movable support link assembly, and wherein said movable support link assembly is configured to provide lateral support to said proximal laminate portion of said firing member as said end effector rotates about said articulation joint.
 However, Shelton teaches a similar surgical instrument (Shelton: 10), comprising: an elongate shaft (Shelton: 16); an end effector (Shelton: 12) extending from said elongate shaft, a firing member (Shelton: 90) movable relative to said end effector during a firing stroke (Shelton: para 0052-0054) and an articulation joint (Shelton: 32, figs. 15-18) and a movable support link assembly (Shelton: 322, 324), wherein said end effector is rotatable relative to said elongate shaft about said articulation joint (Shelton: para 0037), wherein said proximal laminate portion of said firing member extends through said articulation joint and said movable support link assembly (Shelton: figs. 15-18), and wherein said movable support link assembly is configured to 5provide lateral support to said proximal laminate portion of said firing member as said end effector rotates about said articulation joint (Shelton: para 0057).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the instrument of the combination of Kerr and Weisenburgh with the addition of a movable support assembly as taught by Shelton in order to prevent buckling and binding of the firing member (Shelton: para 0057). 
Response to Arguments
Applicant’s arguments filed on 8/31/2022 have been fully considered:
Applicant’s arguments regarding claims 21, 25, and 29, have been fully considered but are not persuasive. 
Regarding claims 21, 25, and 29, Applicant contends that Examiner has not provided a teaching/motivation/suggestion that Weisenburgh’s laminate firing member is stronger than Kerr’s and is therefore able to fire multiple sized staples. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, although, Kerr is capable of being articulated, having the laminate firing member of Weisenburgh allows for articulation while also allowing for different sized staple cartridges to be used.  In other words, articulation is not lost when the two references are combined. Weisenburgh’s teaches in para 0009 “It would also be particularly beneficial if the device could perform multiple tasks, using disposable loading units of varying size and of varying purpose, such as, for example, to staple, clip, cut and/or articulate.”  Since the firing member is responsible for firing the staples (including different sized staples), the claims/firing member as recited would be obvious to one having ordinary skill in the art. Further to the above, both Kerr and Weisenburgh’s teach firing members for firing staples, it would have been obvious to one skilled in the art to substitute one firing member for the other to achieve the predictable result of reliably firing staples while also allowing for articulation. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731